STATE OF MICHIGAN

                            COURT OF APPEALS



ANGELA STEFFKE, REBECCA METZ, and                                     UNPUBLISHED
NANCY RHATIGAN,                                                       April 7, 2015

               Plaintiffs-Appellants,

v                                                                     No. 317616
                                                                      Wayne Circuit Court
TAYLOR FEDERATION OF TEACHERS AFT                                     LC No. 13-002906-CK
LOCAL 1085, TAYLOR PUBLIC SCHOOL
BOARD OF EDUCATION, and TAYLOR
SCHOOL DISTRICT,

               Defendants-Appellees.


Before: JANSEN, P.J., and TALBOT and SERVITTO, JJ.

PER CURIAM.

        Plaintiffs appeal as of right from the trial court’s order granting summary disposition in
favor of defendants pursuant to MCR 2.116(C)(4), after the court concluded it lacked subject
matter jurisdiction of plaintiffs’ claims. We affirm with respect to plaintiffs’ first two claims, but
reverse and remand with respect to plaintiffs’ third claim.

         Plaintiffs argue that the trial court erred in concluding that the Michigan Employment
Relations Commission (MERC) has exclusive jurisdiction over all of their claims, thus depriving
the trial court of subject matter jurisdiction. We agree, in part. We conclude that the MERC has
exclusive jurisdiction over the first two counts of plaintiffs’ complaint, but not the third count.

        This Court reviews de novo a trial court’s decision to grant or deny a motion for
summary disposition. Ashley Ann Arbor, LLC v Pittsfield Charter Twp, 299 Mich. App. 138, 146;
829 NW2d 299 (2012). Summary disposition under MCR 2.116(C)(4) is proper when the court
lacks subject matter jurisdiction. Id. at 146-147. “This Court considers the pleadings and any
affidavits or other documentary evidence submitted by the parties to determine if there is a
genuine issue of material fact when reviewing a motion under MCR 2.116(C)(4).” PIC
Maintenance, Inc v Dep’t of Treasury, 293 Mich. App. 403, 407; 809 NW2d 669 (2011).

       The Public Employment Relations Act (PERA), MCL 423.201 et seq., is “the dominant
law regulating public employee labor relations.” Ranta v Eaton Rapids Pub Sch Bd of Ed, 271
Mich. App. 261, 265-266; 721 NW2d 806 (2006), quoting Rockwell v Crestwood Sch Dist Bd of
Ed, 393 Mich. 616, 629; 227 NW2d 736 (1975). It “imposes a duty of collective bargaining on
                                                 -1-
public employers, unions, and their agents.” Ranta, 271 Mich. App. at 266, quoting St Clair
Intermediate Sch Dist v Intermediate Ed Ass’n/Mich Ed Ass’n, 458 Mich. 540, 550; 581 NW2d
707 (1998). The PERA, at MCL 423.210, prohibits certain conduct by public employers and
labor organizations. Violations of MCL 423.210 “shall be deemed to be unfair labor practices
remediable by the commission [the MERC]” as provided in MCL 423.216. See MCL 423.216;
St Clair, 458 Mich. at 550; Ranta, 271 Mich. App. at 266.

        Our Supreme Court has concluded that MCL 423.216 gives the MERC exclusive
jurisdiction over unfair labor practices. St Clair, 458 Mich. at 550; Lamphere Sch v Lamphere
Federation of Teachers, 400 Mich. 104, 118; 252 NW2d 818 (1977). “MERC alone has
jurisdiction and administrative expertise to entertain and reconcile competing allegations of
unfair labor practices and misconduct under the PERA.” Lamphere Sch, 400 Mich. at 118,
quoting Rockwell, 393 Mich. at 630.

        The PERA “was modeled on” the National Labor Relations Act (NLRA), 29 USC 151 et
seq. Demings v City of Ecorse, 423 Mich. 49, 53; 377 NW2d 275 (1985). Consequently, when
interpreting the PERA, our courts can “look for guidance to ‘the construction placed on the
analogous provisions of the NLRA by the National Labor Relations Board [NLRB] and the
Federal courts.’ ” Id. at 56, quoting Rockwell, 393 Mich. at 636. For example, in Demings, 423
Mich. at 57-63, our Supreme Court concluded that the MERC did not have exclusive jurisdiction
over duty of fair representation claims. Instead, the courts have concurrent jurisdiction.
Demings, 423 Mich. at 63. Our Supreme Court noted that the MERC has no more expertise in
fair representation actions than the courts. Id. at 61. In reaching its conclusion, our Supreme
Court relied on the United States Supreme Court’s reasoning in Vaca v Sipes, 386 U.S. 171, 181-
188; 87 S. Ct. 903; 17 L. Ed. 2d 842 (1967), where it concluded that the NLRB does not have
exclusive jurisdiction over fair representation actions. Id. at 57-63.

        Similarly, the MERC and courts have concurrent jurisdiction “[w]here a controversy
gives rise to both contractual and statutory claims.” See Bay City Sch Dist v Bay Cit Ed Ass’n,
Inc, 425 Mich. 426, 436-440; 390 NW2d 159 (1986). For example, a union may assert that its
members’ employer violated their rights under the PERA, as well as their rights under their
CBA. Id. at 430. When that is the case, the alleged violations of the PERA may be heard by the
MERC while the breach of contract claims are heard by an arbitrator or the court. See id. at 436-
440.

        Because the MERC only has exclusive jurisdiction over some types of actions, each of
plaintiffs’ claims are examined individually to determine if plaintiffs allege an unfair labor
practice or misconduct under the PERA because the MERC would have exclusive jurisdiction
over such claims. See Bay City, 425 Mich. at 436-440; Lamphere Sch, 400 Mich. at 118. Count I
of plaintiffs’ complaint is clearly an allegation that defendants committed misconduct under the
PERA. Plaintiffs contend that the union security agreement is illegal under the PERA, MCL
423.215b, because it contains a benefit “meant to extend beyond the terms of the collective
bargaining agreement.” In their motion for summary disposition, plaintiffs further argued that
both MCL 423.214 and MCL 423.215b preclude the existence of two CBAs in effect at the same
time, but that have different expiration dates. Plaintiffs specifically argued that MCL 423.214
limits the duration of CBAs to three years.


                                               -2-
        An allegation that the parties ratified an agreement that is illegal or precluded by the
PERA falls squarely in the category of claims alleging “misconduct under the PERA.” See
Lamphere Sch, 400 Mich. at 118. In addition, when concluding that the MERC did not have
exclusive jurisdiction, our Supreme Court has stressed that the MERC did not have any more
expertise than the courts with respect to the cause of action at hand. See Bay City, 425 Mich. at
436-440 (concluding that the MERC does not have exclusive jurisdiction over breach of contract
claims); Demings, 423 Mich. at 63 (concluding that the MERC does not have exclusive
jurisdiction over fair representation claims). However, plaintiffs’ allegation that the union
security agreement is illegal under the PERA, MCL 423.214 and MCL 423.215b, requires a
decision maker to interpret and analyze the PERA – an area in which the MERC has
administrative expertise. See Lamphere Sch, 400 Mich. at 118; Rockwell, 393 Mich. at 630.

        In the second count of their complaint, plaintiffs contend that the union security
agreement is void for lack of consideration. On its face, this claim does not appear to allege an
unfair labor practice or misconduct under the PERA. Nevertheless, part of plaintiffs’ underlying
argument for this claim requires interpretation and analysis of the PERA and could be interpreted
as an allegation that defendants violated the PERA. The agreement provides that the
consideration is “labor peace and bargaining continuity.” Plaintiffs assert that this is not valid
consideration in part because the Taylor Federation of Teachers (the union) cannot guarantee
bargaining continuity for the 10-year duration of the agreement where the PERA, MCL 423.214,
provides that “another union may be elected to be the representative of a bargaining unit three
years after the beginning of a collective bargaining agreement.” Because the adjudicator of this
claim must determine the meaning of MCL 423.214, and if that meaning precludes the union
from being able to offer “labor peace and bargaining continuity” as consideration, we conclude
that the MERC has exclusive jurisdiction.

        However, the MERC does not have exclusive jurisdiction over the third count of
plaintiffs’ complaint. In their third claim, plaintiffs allege that the union security agreement
“violates a fundamental principle of jurisprudence governing elected bodies” because “the
School Board has bound it[s] successors to a policy that cannot be altered through their
legislative process.”

        This claim does not allege an unfair labor practice or misconduct under the PERA, nor
does it require the MERC’s administrative expertise. Rather, plaintiffs’ claim involves “a
fundamental principle of jurisprudence of both the United States and this state [] that one
legislature cannot bind the power of a successive legislature,” and the limitations placed on this
principle by the Contract Clause. Studier v Mich Pub Sch Employees’ Retirement Bd, 472 Mich.
642, 660-661; 698 NW2d 350 (2005); see also US Const, art I, § 10, cl 1. In United States v
Winstar Corp, 518 U.S. 839, 872-874; 116 S. Ct. 2432; 135 L. Ed. 2d 964 (1996), the United States
Supreme Court noted the tension between “two fundamental constitutional concepts” – the
principle that “one legislature may not bind the legislative authority of its successors” and the
Constitution’s Contract Clause, which makes it possible “for state legislatures to bind successors
by entering into contracts.” Consequently, “two distinct limitations developed to protect state
regulatory powers.” Winstar, 518 U.S. at 874. First, the reserved powers doctrine provides that
certain substantive powers, like the power of eminent domain, cannot be contracted away. Id.
Second, the unmistakability doctrine provides that “nothing can be taken against the State by
presumption or interference,” and each surrender must be “expressed in terms too plain to be

                                               -3-
mistaken.” Id. at 874-875. In conclusion, the analysis of plaintiffs’ third claim requires
interpretation of the United States Constitution and the union security agreement to determine if
either of these two limitations apply. Id. at 872-874. The PERA does not grant the MERC any
jurisdiction to hear such a claim, let alone exclusive jurisdiction. See MCL 423.216; St Clair,
458 Mich. at 550; Lamphere Sch, 400 Mich. at 118.

        Nonetheless, defendants argued below that plaintiffs lacked standing to challenge the
union security agreement. The trial court determined that it lacked subject matter jurisdiction
over plaintiffs’ claims and did not decide if plaintiffs had standing. However, when an issue
“involves a question of law and the necessary facts have been presented,” this Court may address
its merits. Freed v Salas, 286 Mich. App. 300, 308; 780 NW2d 844 (2009). Whether a party has
legal standing is a question of law. Sprenger v Bickle, 302 Mich. App. 400, 418-419; 839 NW2d
59 (2013). Because we have all the necessary facts, we will address this issue. See Freed, 286
Mich. App. at 308.

       This Court reviews questions of law de novo. Sprenger, 302 Mich. App. at 418-419. “In
reviewing a motion for summary disposition pursuant to MCR 2.116(C)(5), this Court must
consider the pleadings, depositions, admissions, affidavits, and other documentary evidence
submitted by the parties.” Id. at 419 (citations omitted). All inferences are made in the light
most favorable to the plaintiff. Id. We must then determine “if the plaintiff established facts that
would give him standing to sue.” Id.

        Notably, in their third claim, plaintiffs sought a declaratory judgment that the union
security agreement was invalid because it “violates a fundamental principle of jurisprudence
governing elected bodies.” Our Supreme Court has affirmatively stated that “whenever a litigant
meets the requirements of MCR 2.605, it is sufficient to establish standing to seek a declaratory
judgment.” Lansing Sch Ed Ass'n v Lansing Bd of Ed, 487 Mich. 349, 372; 792 NW2d 686
(2010). MCR 2.605(A) provides that “[i]n a case of actual controversy within its jurisdiction, a
Michigan court of record may declare the rights and other legal relations of an interested party
seeking a declaratory judgment, whether or not other relief is or could be sought or granted.”
“An actual controversy exists when declaratory relief is needed to guide a plaintiff's future
conduct in order to preserve the plaintiff's legal rights.” Lansing Sch Ed Ass'n v Lansing Bd of
Ed (On Remand), 293 Mich. App. 506, 515; 810 NW2d 95 (2011).

        Here, an actual controversy involving interested parties exists. Plaintiffs, as teachers in
the School District seek to prevent a specific injury—that of being required to pay either union
dues or a service fee against their will. Declaratory relief is thus needed to guide plaintiffs’
future conduct in order to preserve their legal rights. It therefore follows that plaintiffs meet the
requirements of MCR 2.605 and that they thus have standing to pursue a declaratory judgment
before the trial court on their third claim.

       We therefore affirm the trial court’s grant of summary disposition in favor of defendants
with respect to plaintiffs’ first two claims, but reverse the trial court’s summary disposition order




                                                -4-
with respect to plaintiff’s third claim and remand to the trial court for proceedings not
inconsistent with this opinion. We do not retain jurisdiction.

                                                      /s/ Kathleen Jansen
                                                      /s/ Deborah A. Servitto




                                           -5-